Order entered August 27, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00681-CV

                       FRITZ MANAGEMENT, LLC, Appellant

                                           V.

                 HUGE AMERICAN REAL ESTATE, INC., Appellee

                    On Appeal from the County Court at Law No. 4
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-00657-D

                                       ORDER
                        Before Justices Fillmore, Myers, and Evans

      Appellant’s motion for rehearing is DENIED.


                                                  /s/   LANA MYERS
                                                        JUSTICE